Citation Nr: 0201341	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
shoulder strain.


REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a February 1993 rating 
decision of the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) which denied an evaluation in excess of 
10 percent for a left shoulder strain.  The veteran duly 
appealed that decision and in May 1996, the case was remanded 
by the Board for additional development of the evidence.  

In a January 14, 1997 decision, the Board denied, inter alia, 
an evaluation in excess of 10 percent for left shoulder 
strain.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claim (the Court).  In a 
July 1998 single-judge Memorandum Decision, the Court vacated 
the Board's decision on this issue and remanded the matter 
for additional development and readjudication consistent with 
its order.  In December 1998, the Board remanded the matter 
to the RO for completion of the additional evidentiary 
development.  That development has been completed to the 
extent possible and the matter is now before the Board for a 
determination on the merits.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
medical examinations scheduled in connection with his claim 
for an increased rating for left shoulder strain.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for left 
shoulder strain is denied due to the veteran's failure to 
report for scheduled VA medical examinations without good 
cause.  38 C.F.R. § 3.655 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board concludes that although the veteran's claim was 
initially decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the promulgation of 
its implementing regulations, a remand for additional action 
by the RO is not warranted as VA has already met its 
obligations to the veteran under those provisions.  See 38 
U.S.C. §§ 5102, 5103, 5103A, 5107) (West Supp. 2001); Duty to 
Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Under the new criteria, VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In this case, 
the veteran and his attorney have been notified on several 
occasions via rating decisions, a Statement of the Case, 
several subsequent Supplemental Statements of the Case, 
letters from the RO, the Board's January 1997 decision, and 
its December 1998 remand, of the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in these documents adequately informed them of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  Consistent with such duty, this 
case was remanded in May 1996 for additional evidentiary 
development.  The matter was again remanded in December 1998 
for further development, to include affording the veteran the 
opportunity to submit additional medical evidence.  The Board 
also determined that a medical examination and opinion was 
necessary.  A review of the record indicates that the RO has 
completed, to the extent possible, the development requested 
by the Board in its remands.  See Stegall, supra.  

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical examinations on numerous 
occasions in 1999 and 2000 for the purpose of obtaining an 
opinion as to the severity of his service-connected left 
shoulder strain.  However, the veteran repeatedly failed to 
report for the examinations, despite receiving notice of the 
examinations, as well as the consequences of his failure to 
report.  Again, the record reveals that both he and his 
attorney were clearly advised via letters and a Supplemental 
Statement of the Case of his responsibility to report for the 
examination and the adverse consequences of failing to do so.  
In addition, after being notified of his client's failure to 
report, the veteran's attorney requested, and was granted, an 
extension of time to submit additional evidence in support of 
the claim.  However, no additional evidence or argument was 
submitted.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
repeated failed attempts to provide the veteran another 
examination, VA has done everything reasonably possible to 
assist him in this regard.  

In addition, the Board notes that it appears that the RO has 
requested all relevant treatment records identified by the 
veteran.  Neither he nor his attorney has referenced any 
unobtained evidence that might aid this claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO has successfully obtained some of the veteran's service 
medical records and has made numerous unsuccessful attempts 
to obtain the remaining service medical records.  Based on 
these efforts, the Board finds that it is reasonably certain 
that further efforts to obtain those records would be futile.  
In any event, given the nature of this claim, the Board finds 
that the veteran's service medical records are not critical 
to a complete and fair adjudication.  See, e.g., Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance).  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's limited resources 
is not shown to be warranted here.  

I.  Factual Background

The record shows that by November 1971 rating decision, the 
RO granted service connection for a left shoulder strain.  A 
10 percent rating for that disability was subsequently 
assigned by January 1972 rating decision.  The 10 percent 
rating has remained in effect to date; thus, it is protected 
from reduction.  38 C.F.R. 3.951(b) (2001).

In September 1992, the veteran filed a claim for increased 
rating.  In support of his claim, the RO obtained VA clinical 
records identified by the veteran.  These records show, in 
pertinent part, that in September 1992, he complained of left 
shoulder pain.  Examination revealed a full range of shoulder 
motion, with no clutch or effusion.  The assessment was 
rotator cuff tear.

Based on this evidence, by February 1993 rating decision, the 
RO denied a rating in excess of 10 percent for left shoulder 
strain.  The veteran appealed the RO decision and in August 
1994, he testified at a personal hearing at the RO regarding 
his left shoulder symptomatology.  

In September 1994, the veteran was afforded a VA medical 
examination at which he again reported a painful left 
shoulder.  Physical examination revealed good muscle 
strength, a strong hand grasp, and a full range of shoulder 
motion without crepitation.  X-ray studies of the shoulders 
revealed no abnormality.  The diagnosis was probable rotator 
cuff tendonitis with mild to moderate impairment.

In May 1996, the Board remanded the matter for additional 
development of the evidence.  Pursuant thereto, the veteran 
was afforded the opportunity to submit or identify additional 
medical evidence, but he did not respond.  In addition, he 
was afforded VA medical examination in July 1996, at which 
time he reported increasing shoulder pain after working.  
Physical examination of the left shoulder revealed no 
deformity, muscle atrophy or wasting, and no crepitus, muscle 
paresis, swelling, effusion, or tenderness.  Range of motion 
was limited voluntarily in that the veteran refused to 
attempt to lift his arm above horizontal.  X-ray studies of 
the left shoulder revealed a normal shoulder joint.  The 
examiner opined that the veteran's left scapular pain was due 
to a cervical spine condition, unrelated to his service-
connected left shoulder disability, and he further indicated 
that he could find no sufficient objective abnormality to 
warrant a significant left shoulder diagnosis.

By January 1997 decision, the Board denied a rating in excess 
of 10 percent for left shoulder strain, as the objective 
evidence of record indicated that the veteran's service-
connected left shoulder strain was manifested by subjective 
pain only, without significant objective abnormality.  

The veteran appealed the Board's decision to the Court.  In a 
July 1998 single-judge Memorandum Decision, the Court vacated 
the Board's decision and remanded the matter for additional 
development and readjudication consistent with its order.  In 
December 1998, the Board remanded the matter to the RO for 
completion of the additional evidentiary development.  
Specifically, the Board directed the RO to contact the 
veteran and request that he provide the names and addresses 
of all medical care providers who have treated his left 
shoulder disability since May 1996.  In addition, the Board 
directed the RO to afford the veteran a VA orthopedic 
examination to determine the current severity of his service-
connected left shoulder disability.  

Pursuant to the Board's December 1998 remand, the RO 
contacted the veteran by letter in February and June 1999 and 
asked him to identify any medical care providers who had 
treated his left shoulder disability since May 1996.  His 
attorney received a copy of these letters; however, neither 
the veteran nor his attorney responded to the RO's request 
for additional evidence.  

Thereafter, the veteran was scheduled for VA medical 
examination, to be held in July 1999.  However, he called the 
VA Medical Center (MC) to cancel the examination, stating 
that he would be on vacation.  

The veteran's VA medical examination was rescheduled for 
October 1999.  However, he called the day before the 
examination to indicate that he would be unable to attend as 
he would be out of town.  He requested that his appointment 
be rescheduled again at the end of November 1999.

The veteran's VA medical examination was rescheduled for 
November 1999.  He again called to cancel his appointment, 
stating that he would be out of town until December 31, 1999, 
and would contact the RO on his return to have his 
examination rescheduled.

The veteran's VA medical examination was rescheduled for 
December 1999.  However, the veteran called the VAMC to 
report that he would be unable to report for an examination 
until late February 2000.

In January 2000, the RO sent a letter to the veteran advising 
him that a VA medical examination was necessary to determine 
the current severity of his service-connected disability.  He 
was further advised that the law required that a claimant 
report for VA medical examination when requested to do so and 
that "failure to comply with the request to report for 
further examination may have adverse consequences."  The RO 
noted that he had canceled numerous VA medical examinations 
and that he should indicate if he was now ready to report.  
The RO indicated that if he was unable to report for a "good 
reason" he should so advise.

In February 2000, the veteran contacted the RO by telephone 
and indicated that he would like his examination scheduled at 
the Bonham VAMC, rather than the Dallas VAMC.  He indicated 
that he had a head injury which made it difficult for him to 
travel.  He also asked that his examination be postponed 
until the last week of March.

The RO contacted the Bonham VAMC and was advised that 
compensation and pension examinations could not be conducted 
there due to lack of staff.  In February 2000, the RO 
contacted the veteran and advised him that it would not be 
possible to schedule the examination at the Bonham VAMC.  He 
was asked whether he was ready to report for an examination 
at the Dallas VAMC.

In a statement received the following month, the veteran 
indicated that he would like his examination scheduled in 
Durant, Oklahoma, as he lived closer to southern Oklahoma 
than Dallas.  The RO responded that VA compensation and 
pension examinations were only conducted at the Oklahoma City 
and Muskogee VA facilities.  By March 2000 letter, the RO 
contacted the veteran and advised him that they could not 
schedule his VA medical examination in Durant, as requested, 
but that his examination would be scheduled at the Dallas 
VAMC and he would receive notification of the time and date 
of that examination.

The veteran was thereafter scheduled for VA medical 
examinations at the Dallas VAMC, to be held in April and May 
2000.  The veteran did not report for the examinations, 
stating that he wanted to wait until he obtained a copy of 
his claims folder and have an examination done by his private 
physician, before attending a VA medical examination.  

In a July 2000 Supplemental Statement of the Case, the RO 
notified the veteran that his claim for a rating in excess of 
10 percent for left shoulder strain had been denied.  In a 
September 2000 letter, the veteran's attorney asked for an 
extension of time until November 20, 2000, to respond to the 
Supplemental Statement of the Case.  He explained that the 
veteran would like his family physician to examine him in 
order to provide a medical report regarding the severity of 
his service-connected left shoulder disability.  He stated 
that additional time was needed in order to coordinate with 
the physician.  

By letter dated the following month, the RO notified the 
veteran and his attorney that an extension of time until 
November 20, 2000 had been granted.  However, no additional 
evidence was submitted and on November 27, November 29, and 
December 18, 2000, the RO called the attorney to inquire 
about the additional evidence.  The attorney was not in and 
the RO left messages on all three occasions.  The attorney 
did not return the RO phone calls.  

By December 2000 letter, the RO notified the veteran that his 
attorney had not responded to phone calls and that if he had 
additional evidence to submit, he should do so.  He was 
advised that if he did not respond, his case would be 
returned to the Board.  That letter was apparently returned 
by the postal authorities as undeliverable, although the RO 
provided a copy to the veteran's attorney who likewise failed 
to respond.  

In a June 2001 Supplemental Statement of the Case, a copy of 
which was provided to the veteran's attorney, the RO again 
notified the veteran that his claim had been denied.  The 
Supplemental Statement of the Case specifically notified the 
veteran of the provisions of 38 C.F.R. § 3.655.  Neither he 
nor his attorney responded to the June 2001 Supplemental 
Statement of the Case.  There is no indication that these 
documents were returned by the postal authority as 
undeliverable.  

II.  Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2001).  

Pursuant to 38 C.F.R. § 3.655 (2001), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  (Emphasis added).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a) (2001).

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The Court has also held that claim denials 
based on 38 C.F.R. § 3.655 for failure to report for a 
scheduled VA examination without good cause are factual 
matters which are subject to a "clearly erroneous" standard 
of review.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  

In this case, in December 1998, the Board considered the 
medical evidence of record and found it insufficient to 
evaluate the veteran's claim for a rating in excess of 10 
percent for left shoulder strain.  The matter was then 
remanded for additional development of the evidence; however, 
the veteran has repeatedly failed to report for scheduled VA 
medical examinations.  

As noted above, the record is clear that the veteran received 
ample notice of his numerous VA medical examination 
appointments, as he repeatedly called the RO or the VAMC with 
requests to reschedule.  See also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (regarding presumption of regularity).  He has 
been made aware of the consequences of his failure to report, 
having been advised on several occasions of his duties to 
report for the examination and the adverse consequences of 
failing to do so.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

Here, the Board notes that the veteran has failed to report 
for at least seven VA medical examinations.  He has given 
various excuses for his failure to do so, including being on 
vacation, having to travel too far, and wanting an 
examination by his private physician prior to reporting for 
VA medical examination.  The Board finds little merit in the 
veteran's unyielding recalcitrance in this regard and 
construes his behavior, taken as a whole, as far less than 
cooperative and reflective of a lack of good faith in light 
of the RO's repeated attempts to accommodate him.  Thus, his 
claim of entitlement to a rating in excess of 10 percent for 
left shoulder strain must be denied, pursuant to 38 C.F.R. § 
3.655.  The Board notes that the regulatory provision in 
question is nondiscretionary under the circumstances in this 
case.  Neither the RO nor the Board has the authority to 
adjudicate a claim for increase on the merits where a 
claimant fails to report for a scheduled examination without 
good cause.  In reaching this decision, the Board again notes 
that the veteran was fully advised by the RO that the 
examination was required and that failure to report for same 
would have an adverse effect on his appeal.  

The Board wishes to advise the veteran that he may reopen his 
claim for increased rating if he believes his service-
connected disability has increased in severity.  If he does 
so, however, he is of course obligated to cooperate with VA's 
efforts to assist him by providing treatment information and 
appearing for any required medical examination.  


ORDER

A rating in excess of 10 percent for left shoulder strain is 
denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

